DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities:  a claim should end with a period; however, there are periods on lines 6 and 13. See MPEP 608.01(m). 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0261595 A1) in view of Crain et al. (US 2014/0368378 A1).
Regarding claim 1, Wu discloses a system for modeling an interior or enclosed space, said system comprising: a single point time of flight distance measuring device (DMD) mounted to a stand through a movable DMD stage (Paragraph 0075, sensors that determine distance based on time of flight mounted on a movable platform of a transponder that measures a room) that indexes a pitch and a yaw of the DMD; (Paragraph 0077, tilts and pans which can be understood to be equivalent to pitch and yaw, respectively are also orientations that can be collected, paragraph 0082)	a computer coupled to the movable DMD stage and configured to receive pitch and yaw data from the movable DMD stage and distance data (Paragraph 0082, central management unit receives position and orientation data) from the DMD when the DMD is used to measure distances between a vantage point of the DMD and planar surfaces within range of the DMD (Paragraph 0079, determining relative distances from walls).	Wu does not clearly disclose a display configured to receive 3D model data from the computer wherein the computer comprises software directing the computer to: generate virtual planes corresponding to the planar surfaces in a reference frame from pitch and yaw data received from the movable DMD stage and distance data from the DMD; calculate where the virtual planes intersect and generate a geometry for a 3D model representing the planar surfaces; and display the 3D model on the display	Crain discloses a display configured to receive 3D model data from the computer (Paragraph 0145, display for displaying the model)(Paragraph 0628, implementation as a program): generate virtual planes corresponding to the planar surfaces in a reference frame from pitch and yaw data received from the movable DMD stage and distance data from the DMD; (Paragraphs 0117, 0121, and 0123, processor using position and orientation signals for modeling a room and its walls)	calculate where the virtual planes intersect and generate a geometry for a 3D model representing the planar surfaces; (Paragraph 0123, determining intersections between modeled walls to prepare the model of the room)	and display the 3D model on the display (Paragraph 0145, display of the model of the room).
	Crain’s technique of determining intersections between models of walls determined using sensor data to prepare a model of a room would have been recognized by one of ordinary skill in the art to be applicable to the sensors on a movable platform for determining position and orientation information of walls of Wu and the results would have been predictable in the determining of intersections between models of walls determined using position and orientation sensor data of walls in a room from sensors on a movable platform to prepare a model of the room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Wu discloses wherein the movable DMD stage is motorized and controllable by a user input device and/or the computer (Paragraph 0075, motors controlled by a motor drive module having a processor)
Regarding claim 6, Crain discloses wherein the movable DMD stage is mounted to a stand, a cart, or a motorized remote-controlled mobile platform (Paragraph 0098, tripod).
Regarding claim 9, Crain discloses wherein the computer comprises software that fuses 3D geometries generated from different vantage points of the DMD into a single, fused 3D geometry in a single reference frame and displays the fused 3D geometry on the display (Paragraph 0102, the model is a composite of multiple images).
Claims 4, 5, 8, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0261595 A1) in view of Crain et al. (US 2014/0368378 A1) and further in view of Schorr et al. (US 9,453,719 B2).
Regarding claim 4, Wu in view of Crain discloses all limitations as discussed in claim 2.	Crain further discloses modelling using a digital camera (Paragraph 0122).	Wu in view of Crain does not clearly disclose a digital camera mounted on a motorized movable camera stage and wherein: the digital camera and camera stage are coupled to the computer so that the computer receives digital image data from the camera and pitch and yaw data from the camera stage; the computer controls the movement of the camera stage and comprises software that identifies likely planar surfaces from image data received from the digital camera and directs the movement and operation of the DMD to collect distance data for target points on each of the identified likely planar surfaces.	Schorr discloses a digital camera mounted on a motorized movable camera (Column 9, lines 33-58, sighting unit of a construction measuring apparatus with a digital camera mounted on a base that can be pivoted and rotated)	the digital camera and camera stage are coupled to the computer so that the computer receives digital image data from the camera and pitch and yaw data from the camera stage; (Column 9, line 63 – column 10, line 13, acquiring camera images at different alignments)	the computer controls the movement of the camera stage and comprises software that identifies likely planar surfaces from image data received from the digital camera and directs the movement and operation of the DMD to collect distance data for target points on each of the identified likely planar surfaces (Column 9, line 63 – column 10, line 30, automatic control of image acquisition of images at different alignments with reference point marks that are fitted to spaces in a room that mark spatial points, such as walls, column 7, lines 31-38).	Schorr’s digital camera that captures images of walls at various orientations using marks would have been recognized by one of ordinary skill in the art to be applicable to the sensors and camera for modelling rooms and its walls of Wu in view of Crain and the results would have been predictable in obtaining of sensor data and images of walls from various orientations in order to prepare a model of a room and its walls. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Wu in view of Crain and further in view of Schorr discloses the movable DMD stage and camera stage may be the same stage or different stages (Wu, paragraph 0075, sensors on the movable platform can be separate from the camera on the movable base of Schorr, column 9, lines 33-45, where it would be obvious that the camera could also be integrated with the other sensors of Wu since the camera is also a sensor).
Regarding claim 5, Crain discloses wherein the computer comprises software that fuses 3D geometries generated from different vantage points of DMD into a single fused 3D geometry in a single reference frame and displays the fused 3D geometry on the display (Paragraph 0102, the model is a composite of multiple images).
Regarding claim 8, Wu in view of Crain and further in view of Schorr discloses wherein the computer further comprises software directing the computer to: identify a likely curved surface in a digital image generated from the digital image data; (Crain, paragraph 0148, scanning a curved wall)	direct the movement and operation of the DMD to collect distance data for target points on the identified likely curved surface. (Crain, paragraph 0148, obtaining data from the curved wall using the sensors at different orientations, Wu, paragraphs 0077 and 0079)	generate a virtual curved surface corresponding to the likely curved surface from pitch and yaw data received from the movable stage and distance data from the DMD; (Crain, paragraphs 0117, 0121, and 0123, modelling walls that can include the curved wall)	calculate where the virtual curved surface intersects the virtual planes and generate a geometry for a 3D model representing the likely curved surface and the planar surfaces; (Crain, paragraph 0123, determining intersections between modeled walls to prepare the model of the room)	and display the 3D model on the display (Crain, paragraph 0145, display of the model of the room).
Regarding claim 10, Wu discloses a method for generating a three-dimensional (3D) model of an interior space or an enclosed space, said method comprising: using a single point time of flight distance measuring device (DMD) mounted to a stand through a movable stage (Paragraph 0075, sensors that determine distance based on time of flight mounted on a movable platform of a transponder that measures a room)  that indexes a pitch and a yaw of the DMD (Paragraph 0077, tilts and pans which can be understood to be equivalent to pitch and yaw, respectively are also orientations that can be collected, paragraph 0082), measuring a pitch, a yaw, and a distance from a first vantage point of a plurality of planar surfaces enclosing the interior space or the enclosed space to generate a data set of distance and position data for each point measured; (Paragraphs 0079 and 0082, central management unit receives position and orientation data including distance data)	Wu does not clearly disclose using the data set to generate virtual planes corresponding to the plurality of planar surfaces; calculating where the virtual planes intersect; using the virtual planes to generate a geometry for a 3D model representing the enclosed space; and displaying the 3D model on a display.	Crain discloses using the data set to generate virtual planes corresponding to the plurality of planar surfaces; (Paragraphs 0117, 0121, and 0123, processor using position and orientation signals for modeling a room and its walls)	calculating where the virtual planes intersect; (Paragraph 0123, determining intersections between modeled walls to prepare the model of the room)	using the virtual planes to generate a geometry for a 3D model representing the enclosed space; (Paragraphs 0117, 0121, and 0123, modeling a room and its walls)	and displaying the 3D model on a display (Paragraph 0145, display of the model of the room).	Crain’s technique of determining intersections between models of walls determined using sensor data to prepare a model of a room would have been recognized by one of ordinary skill in the art to be applicable to the sensors on a movable platform for determining position and orientation information of walls of Wu and the results would have been predictable in the determining of intersections between models of walls determined using position and orientation sensor data of walls in a room from sensors on a movable platform to prepare a model of the room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Wu in view of Crain does not clearly disclose measuring a pitch, a yaw, and a distance from a first vantage point to each of at least three points on each of a plurality of planar surfaces enclosing the interior space or the enclosed space to generate a data set of distance and position data for each point measured.	Schorr discloses measuring and marking more than one spatial points on surfaces, including at least three (Figures 5 and 6 and column 8, line 65 – column 18 and column 6, lines 33-45).	Schorr’s technique of measuring at least three marks on surfaces would have been recognized by one of ordinary skill in the art to be applicable to the measurement 
Regarding claim 11, Crain discloses wherein said displaying the 3-D model occurs in real time with respect to the measuring the distances from the first vantage point (Paragraph 0162, updating the model in real time).
Regarding claim 12, Wu in view of Crain and further in view of Schorr discloses obtaining a digital image from a camera from the first vantage point and entering data of the digital image to a computer; (Schorr, column 9, line 63 – column 10, line 13, acquiring camera images at different alignments)	and using the computer to; identify likely planar surfaces in the digital image; (Crain, paragraph 0123, modelling identified walls in the room)	move the DMD to three or more computer selected pitch and yaw positions on each of the identified likely planar surfaces; (Schorr, column 9, line 63 – column 10, line 30, automatic control of image acquisition of images at different alignments for each of the spatial points that are fitted to spaces in the room, column 7, lines 31-38).	and operate the DMD such that the DMD collects distance data for each of the computer selected positions (Wu, paragraphs 0079 and 0082, obtaining position and orientation data, including distance data).
Regarding claim 14, similar reasoning as discussed in claim 8 is applied.
Regarding claim 15, Wu in view of Crain and further in view of Schorr discloses wherein the data set is a first data set, and the interior space or enclosed space is a first interior space or a first enclosed space and the method further comprises: (Wu, figure 5, transponders, such as element 61a, can be placed in individual rooms)	measuring a pitch, a yaw, and a distance from a second vantage point (Wu, figure 5, a second transponder, element 61d, in a separate room than element 61a) to at least three points on each planar surface enclosing a second interior space or a second enclosed space to generate a second data set of distance and position data for each point measured point; (Schorr, figures 5 and 6 and column 8, line 65 – column 18 and column 6, lines 33-45, at least three spatial points can be measured).	using the second data set to generate virtual planes corresponding to the planar surfaces enclosing the second interior space or the second enclosed space; (Crain, paragraphs 0117, 0121, and 0123, processor using position and orientation signals for modeling a room and its walls)	calculating where the virtual planes intersect; (Crain, paragraph 0123, determining intersections between modeled walls to prepare the model of the room)	using the virtual intersecting planes to generate a geometry for a 3D model representing the second interior space or the second enclosed space; (Crain, paragraph 0123, determining intersections between modeled walls of any room to prepare the model for any of the rooms)	combining the 3D models for the first and second interior or enclosed spaces into (Wu, paragraph 0082, composite map of an entire space with the rooms)	and displaying the combined 3D model on the display (Crain, paragraph 0145, display of the model).
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0261595 A1) in view of Crain et al. (US 2014/0368378 A1) in view of Schorr et al. (US 9,453,719 B2) and further in view of Cho et al. (US 2019/0188766 A1).
Regarding claim 7, Wu in view of Crain and further in view of Schorr discloses all limitations as discussed in claim 4.	Wu in view of Crain and further in view of Schorr does not clearly disclose wherein the computer comprises artificial intelligence software to recognize likely planar surfaces in digital images generated from the digital image data.	Cho discloses using artificial intelligence and image processing to identify surfaces captured by a camera (Paragraph 0052).	Cho’s technique of using artificial intelligence and image processing to identify surfaces captured by a camera would have been recognized by one of ordinary skill in the art to be applicable to the capturing of images of walls for preparing a model of a room of Wu in view of Crain and further in view of Schorr and the results would have been predictable in the use of artificial intelligence and image processing to identify walls captured by a camera that are used to prepare a model of a room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, similar reasoning as discussed in claim 7 is applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al. (US 2004/0252102 A1) discloses modeling a space with a laser with known pitch and yaw angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613